DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Figure 1 must be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See, for example, United States Patent 8,752,580 (figure 1) or United States Patent 10,043,693 (figure 1).  See also MPEP § 608.02(g).  Corrected drawings in compliance with 37 C.F.R. 1.121(d) are required in reply to this action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 C.F.R. 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next action.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
Chinese Patent Application Publication 110017955
Nianheng

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nianheng.
Nianheng discloses a method and apparatus for detecting leak rates in a wafer processing/etching apparatus/chamber.  While not expressly disclosed the processing/etching chamber will be pumped down to a vacuum from at least a starting atmospheric pressure using a pump and isolation valve in order to maintain the vacuum and the plasma within the apparatus/chamber.  Nianheng further disclose using a spectral gauge coupled to a controller/computer in order to obtain spectral data from within the apparatus/chamber.  The spectral data is then analyzed to determine if there is a leak such as nitrogen from the ambient atmosphere outside of the apparatus/chamber and also quantify the leak rate.  Spectral data is compared to a no-leak condition, e.g., a standard condition which is considered to be a calibrated condition.  Finally, the final vacuum in the vacuum conduit (the foreline conduit) at which the apparatus/chamber operates for the processing/etching will be at its lowest pressure (which is considered to be a calibrated pressure) so that the apparatus/chamber will operate correctly. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nianheng.
With regard to claim 4 it would have been obvious to one of ordinary skill in the art to operate the spectral gauge for a time sufficient to actually obtain the data that can be analyzed in order to determine if there are peaks indicating a leak.
Allowable Subject Matter
Claims 9-20 are allowed.  Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the prior art do not appear to teach/suggest using a spectral gauge for detecting leaks in a process chamber; i.e., a chamber used to etch or otherwise process wafers as known in the art where the spectral gauge is coupled to the exhaust conduit and/or where the spectral gauge is operated at a second pressure lower than a first pressure, then operating the process chamber to perform the etching/processing at a third pressure that is lower than the second pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856